Citation Nr: 0531832	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-33 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected psychophysiologic gastrointestinal 
reaction.

2.  Entitlement to service connection for somatization 
disorder with depression.



REPRESENTATION

Veteran represented by:	Patrick H. Donahue, Esq.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1970 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO, which denied 
entitlement to the benefits enumerated above.

In April 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  

At his April 2005 hearing, the veteran submitted a signed 
statement waiving initial RO consideration of new evidence 
submitted that day.  38 C.F.R. § 20.1304 (c) (2005).  



FINDINGS OF FACT

1.  Somatization disorder with depression had its onset in 
service.

2.  The veteran's service-connected psychophysiologic 
gastrointestinal reaction is manifested by hallucinations, 
poor concentration, anxiety, depression, disturbed sleep, 
memory lapses, disheveled appearance, suicidal ideation, and 
a global assessment of functioning (GAF) of 40.


CONCLUSIONS OF LAW

1.  The veteran's somatization disorder with depression is 
due to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  The criteria for entitlement to a disability evaluation 
of 70 percent, but no higher, for the veteran's service-
connected psychophysiologic gastrointestinal reaction have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.114, 4.126(d), 4.130, Diagnostic Code 
7305-9424 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
December 1970 to April 2005; VA medical examination reports 
dated in December 1970, February 1976, March 2002, and March 
2003; private treatment records; and the veteran's April 2005 
hearing testimony.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

Prior to enlisting, the veteran reported headaches, nose 
trouble, respiratory problems, foot symptoms, frequent 
indigestion, gastrointestinal manifestations, frequent or 
painful urination, weight loss, knee pain, motion sickness, 
nightmares, excessive worry, and nervous trouble.

The service medical records reveal complaints of abdominal 
pain and a diagnosis of a duodenal ulcer.  In July 1970, it 
was concluded that the veteran was medically unfit for 
service due to the duodenal ulcer.  The Board notes that on 
June 1970 medical examination, a duodenal ulcer was noted, 
but the veteran was found psychiatrically normal.

A December 1970 VA psychiatric examination report reflects 
the lack of physical disability and a diagnosis of 
gastrointestinal psychophysiologic disorder (duodenal ulcer).  
The examiner opined, "Disability in service."  In February 
1976, psychophysiologic gastrointestinal reaction was again 
diagnosed.

In a December 1981 written statement, the veteran's wife 
indicated that the veteran was suffering from constant 
anxiety and disturbed sleep.  He appeared depressed, and her 
attempts to help yielded no results.

In March 2002, major depression and rule out psychosis was 
diagnosed.  Paranoia was also suspected.  The examiner 
assigned a GAF score of 40.  In an addendum to the 
examination report dated that month, the examiner noted that 
a psychiatrist from the Topeka VA Medical Center (MC) 
diagnosed somatization disorder, conversion disorder, pain 
disorder associated with psychological factors, and major 
depressive disorder without psychotic features.  

On March 2003 VA psychological examination, the veteran 
seemed dreamy and strange.  He indicated that he was hearing 
voices and could not feel his face.  The veteran contended 
that symptoms remained unchanged although he was taking 
psychotropic medication.  He complained of poor sleep and 
memory; he indicated frequent auditory hallucinations.  He 
reported feeling disoriented and strained relations with his 
wife and children.  He reported suicidal ideation and 
depression that was a seven on a scale of one to ten.  
Anxiety and pain, according to him, were a ten on that scale.  

On examination, the veteran appeared disheveled.  He 
presented as though he were in pain and held his stomach.  He 
appeared, according to the psychologist, to be over reporting 
his problems and he seemed extremely distractible.  The 
veteran's thought processes were coherent and goal directed.  
Short-term memory deficits were partially attributable to 
distractibility and excessive anxiety.  

The examiner diagnosed neurotic stomach disorder, 
somatization and conversion disorder, and depression not 
otherwise specified due to somatization and assigned a GAF 
score of 50.

A March 2003 VA stomach examination report reveals a 
diagnosis of a benign gastric ulcer and cholelithiasis.  A 
duodenal ulcer was not seen.  On examination, the veteran was 
vague regarding symptoms.  There was no evidence of anemia, 
skin profusion, or masses, and skin turgor was normal.  
Intestinal sounds were normal as well.  There was extreme 
guarding on the veteran's part that varied with the area 
being examined.  

In March 2004, schizoaffective disorder was diagnosed.  The 
veteran reported isolation, pain leading to depression, low 
energy, helplessness, and suicidal ideation.

At his April 2005 hearing, the veteran reported, in pertinent 
part, visual and auditory hallucinations.  He complained of 
poor concentration and forgetfulness.  His gastrointestinal 
symptoms were intermittent according to him.

Service Connection: Somatization Disorder with Depression

This case is rather perplexing in that the service connection 
issue on appeal, that is, entitlement to service connection 
for somatization disorder with depression is essentially a 
recharacterization of a disability for which service 
connection was already granted.  Indeed, by May 1971 rating 
decision, the RO granted service connection for a 
psychophysiologic gastrointestinal reaction, and the 
September 2003 statement of the case phrases the issue as 
entitlement to an evaluation in excess of 30 percent for a 
service-connected psychophysiologic gastrointestinal 
reaction.

Because the RO has adjudicated the issue of service 
connection for somatization disorder with depression, the 
Board will address it herein.  However, the Board emphasizes 
that pyramiding, i.e., duplicate compensation for similar 
symptoms, is prohibited under applicable law and regulations.  
See 38 C.F.R. § 4.14 (2005) (the evaluation of the same 
disability under various diagnoses is to be avoided); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993); VAOPGCPREC 9-2004; VAOPGCPREC 23-97.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although gastrointestinal diagnoses have been made over the 
years, the veteran's somatasized stomach disorder seems to 
have persisted since service.  Depression has been linked to 
the foregoing.  In any event, the consistent and unchanging 
nature of the symptoms and diagnoses over the decades 
demonstrates chronicity in the disability picture.

Because the veteran's present diagnosis of neurotic stomach 
disorder, somatization and conversion disorder, and 
depression not otherwise specified as well as the 1970 
diagnosis of a psychophysiologic gastrointestinal disorder 
are essentially synonymous and have remained constant over 
time, the Board concludes that the December 1970 psychiatric 
opinion is still valid.  Thus, as there is a nexus between 
the veteran's claimed somatization disorder with depression 
and service, service connection for this disability must be 
granted.  38 C.F.R. § 3.303.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned. The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected psychophysiologic 
gastrointestinal reaction has been rated by the RO under the 
provisions of Diagnostic Code 7305-9424.  See 38 C.F.R. 
§ 4.20.  When a single disability has been diagnosed as both 
a physical condition and a mental disorder, the rating agency 
shall evaluate the disability using a Diagnostic Code which 
represents the more disabling aspect of the condition.  38 
C.F.R. § 4.126 (d).

Diagnostic Codes 7304 and 7305 pertain to gastric and 
duodenal ulcers respectively and allow for a maximum 
disability rating of 60 percent.  38 C.F.R. § 4.114.  

Diagnostic Code 9424 pertains to conversion disorder and is 
rated as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130.  The Board notes that all psychiatric 
disorders other than eating disorders are rated under the 
same criteria.  Id.; Diagnostic Codes 9201-9440.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

Upon review of the record, the Board concludes that the 
veteran's psychiatric symptomatology approximates that 
necessary for a 70 percent evaluation under Diagnostic Code 
9424.  He exhibits disorientation also described as 
dreaminess, auditory and visual hallucinations, anxiety and 
depression, lack of concentration, poor sleep, suicidal 
ideation, and neglect of personal appearance.  Moreover, his 
GAF score hovers between 40 and 50, which represents, at a 
minimum, serious symptomatology.  This disability picture is 
consistent with the symptoms associated with a 70 percent 
evaluation, which include suicidal ideation, near continuous 
panic and depression, neglect of personal appearance, 
disorientation, and strained relationships with family.  As 
such, the Schedule warrants a 70 percent disability 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9424.

A 100 percent evaluation is not applicable, however.  See Id.  
The veteran does not suffer from the very severe symptoms 
associated with such a rating.  Id.  Nothing in the record 
suggests gross impairment of thought processes and 
communication.  Indeed, the veteran was able to testify 
coherently at his recent hearing.  His behavior was never 
described as grossly inappropriate, and although he has poor 
memory, he appears to recall his own name and has spoken of 
family members in a manner that suggests that he is fully 
cognizant of their relationship to him and of their 
identities.  Moreover, the veteran's lowest GAF score has 
been assessed as 40, and the GAF scale ranges from zero to 
100.  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition.  A 100 percent evaluation presumably 
contemplates a GAF score at the bottom edge of the scale.

The Board need not discuss a potentially higher evaluation 
under Diagnostic Codes 7304 and 7305.  The veteran has been 
rated 70 percent disabled under Diagnostic Code 9424, and the 
maximal evaluation under the foregoing provisions is 60 
percent.  38 C.F.R. §§ 4.114, 4.126(d).  The Board notes, 
furthermore, that other diagnostic codes pertaining to 
digestive conditions that provide for ratings greater than 70 
percent are inapplicable.  Diagnostic Code 7202 offers a 100 
percent evaluation but pertains to loss of the tongue and is 
not relevant herein.  38 C.F.R. § 4.114.  Diagnostic Code 
7203 offers an 80 percent evaluation but concerns stricture 
of the esophagus and is thus irrelevant.  Id.  Diagnostic 
Code 7306 contains the criteria for rating marginal 
(gastrojejunal) ulcers and allows for a 100 percent 
evaluation; it is not applicable because a marginal ulcer has 
not been diagnosed.  Id.  Similarly, Diagnostic Codes 7312 
(cirrhosis of the liver), 7323 (ulcerative colitis), 7330 
(persistent intestinal fistulas), 7331 (peritonitis), 7332 
(impairment of sphincter control), 7333 (stricture of the 
rectum and anus), 7339 (post-operative ventral hernia), 7343 
(malignant neoplasms of the digestive system, 7344 (benign 
neoplasms), 7345 (chronic liver disease without cirrhosis), 
7351 (liver transplant), and 7354 (hepatitis C) all provide 
for a maximal evaluation of 100 percent.  The veteran cannot 
benefit from these provisions, however, because he does not 
suffer from the pertinent disabilities.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant an evaluation in excess of 
70 percent for the veteran's service-connected 
psychophysiologic gastrointestinal reaction under Diagnostic 
Code 7305-9424.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the veteran in October 2002.  That letter 
advised him of what information and evidence was needed to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case, he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the statement of the case.

The RO's 2002 letter did not specifically instruct the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letter, the 
rating decision on appeal, and the statement of the case as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
veteran notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations pertinent to 
both the psychiatric and digestive components of his 
disability.  Further examination or opinion is not needed 
because as apparent from the discussion above, the Board 
possessed sufficient information with which to make 
determinations on the claims decided herein.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for somatization disorder with depression 
is granted.

An evaluation of 70 percent for the veteran's service-
connected psychophysiologic gastrointestinal reaction is 
granted subject to the law and regulations governing the 
disbursement of VA monetary benefits.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


